948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry D. SMITH, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY, Defendant-Appellee.
No. 91-5465.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1991.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge.*
PER CURIAM.


1
Plaintiff, Jerry D. Smith, appeals the judgment entered by the district court in favor of defendant, Tennessee Valley Authority, following a bench trial.   In his lawsuit, plaintiff contended that TVA had breached the terms of a settlement agreement.


2
In its Memorandum Opinion of February 15, 1991, the district court recited its findings of fact and concluded that TVA had complied with the terms of its settlement agreement with plaintiff.


3
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the findings of the district court are clearly erroneous.   Accordingly, that court's conclusion is supported by the facts and must be affirmed.   In view of the detail and clarity provided by the district court in its Memorandum Opinion, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.


4
The judgment of the district court of February 15, 1991 is affirmed.



*
 The Honorable William O. Bertelsman, Chief Judge of the United States District Court for the Eastern District of Kentucky, sitting by designation